Exhibit 10.1

 

November 4, 2008

 

Mr. John McLaughlin

[*]

[*]

 

Dear John:

 

On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Senior Advisor.  Your employment with
PDL will begin on November 6, 2008 (the ‘Employment Date’).

 

As we have discussed, PDL is undertaking to spin off of its biotechnology
operations into a separate publicly traded company, currently named Facet
Biotech Corporation (‘Facet’ and such spin-off transaction, the ‘Spin-off’). 
You and PDL agree that, subject to and in connection with the Spin-off, PDL
shall appoint you, effective as of the Spin-off date, as its President and Chief
Executive Officer, reporting to its Board of Directors (the ‘Board’), and you
would continue to be employed on the terms and conditions set forth in this
offer letter (the ‘Offer Letter’) and you agree to accept such appointment on
such terms and conditions.  While we plan to complete the Spin-off by the end of
2008, it is possible for various reasons that the Spin-off may not occur by that
time or at all.  If PDL does not complete the Spin-off, for any reason, within
six (6) months following the Employment Date (the ‘Spin-off Period’), you will
be entitled to resign and PDL will pay to you, within five (5) days of your
separation from service, a special lump sum severance amount equal to six
(6) months’ Base Salary; provided, however, that you tender your resignation no
later than three (3) months following the end of the Spin-off Period.

 

You agree that you will devote your full business time and efforts to PDL.  You
agree that you will not engage in any other business or serve in any position
with or as a consultant or adviser to any other corporation or entity (including
as a member of such corporation’s or entity’s board of directors or other
governing or advising body), without the prior written consent of the Board. 
Notwithstanding the foregoing, but only for so long as such activities in the
aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from
(i) participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board and set forth on Appendix A hereto, provided that
any such service obligation is not materially increased beyond what you have
disclosed to us.

 

--------------------------------------------------------------------------------


 

Your monthly base salary (as in effect from time to time, ‘Base Salary’) will be
$41,666.67 ($500,000/annually), less applicable taxes and withholdings, and will
be payable in accordance PDL’s payroll procedures.  Your Base Salary shall be
reviewed each year but will not be subject to decrease unless such decrease is
part of an overall reduction effected for executive officers of PDL.  Your
annual target bonus will be set at fifty percent (50%) of your annual Base
Salary.  Your bonus with respect to 2008 service will be prorated from the
Employment Date and based on your contribution to PDL’s achievement of its 2008
goals and objectives during 2008 and your individual performance during this
period as determined by the Board or the Compensation Committee of the Board. 
Your annual bonus payout and the applicable performance goals for subsequent
years will be determined annually by the Board or the Compensation Committee.

 

Effective fifteen (15) days following the Spin-off date, PDL will grant you a
special retention incentive award (the ‘Special Retention Incentive’) comprised
of two components: (i) the right to receive $700,000 in cash; and (ii) a number
of unvested restricted shares of PDL common stock with a Grant Value equal to
$300,000.  For this purpose, ‘Grant Value’ means the average of the closing
prices of PDL’s common stock for the first ten (10) trading days following the
Spin-off date.  Subject to your continued employment, the Special Retention
Incentive will vest and become payable upon the earlier to occur of (i) the
second anniversary of the Spin-off date, or (ii) a Monetization Event.  For
purposes of this Offer Letter, ‘Monetization Event’ means (i) a merger or sale
of PDL or a sale of all or substantially all of PDL’s assets, or (ii) any
securitization or other monetization of all or substantially all of PDL’s
assets.  In the event any dividends or other distributions are paid on PDL’s
common stock following the grant of the Special Retention Incentive but prior to
the vesting and payment thereof, the amount of the dividends or other
distributions payable on the restricted stock component of the Special Retention
Incentive shall be withheld, credited to an account in your name, and shall vest
and become payable if and when the Special Retention Incentive vests and becomes
payable.

 

If you are terminated without Cause or resign for Good Reason following your
accession to the Chief Executive Officer position, but prior to your entitlement
to the Special Retention Incentive, you will receive, within five (5) days of
your separation from service, a lump sum cash payment equal to the sum of your
annual base salary and target bonus.

 

For purposes of this Offer Letter, ‘Cause’ means the occurrence of any of the
following: (i) your intentional theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any PDL documents or
records; (ii) your material failure to abide by the PDL’s code of conduct or
other written policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) your material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of PDL (including, without
limitation, your improper use or disclosure of PDL confidential or proprietary
information); (iv) any willfull act by you that has a material detrimental
effect on PDL’s reputation or business; (v) your repeated failure or inability
to perform any reasonable assigned duties after written notice from the Board
of, and a reasonable opportunity to cure, such failure or inability; (vi) any
material breach by you of any employment, service, non-disclosure,
non-competition, non-solicitation or other similar agreement between

 

2

--------------------------------------------------------------------------------


 

you and PDL, which breach is not cured pursuant to the terms of such agreement
or within twenty (20) days of receiving written notice of such breach;
(vii) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with PDL.  For purposes of
the foregoing, no act or omission will be deemed ‘willful’ unless done, or
omitted to be done, by you without a reasonable good faith belief that you were
acting in the best interest of PDL.

 

For purposes of this Offer Letter, ‘Good Reason’ means the occurrence of any of
the following conditions without your informed written consent: (i) a material
diminution in your authority, duties or responsibilities, causing your position
to be of materially lesser rank or responsibility within PDL; (ii) a requirement
that you report to a corporate officer or other employee rather than directly to
the Board or the board of directors of PDL’s parent; (iii) a material reduction
in your Base Salary or bonus, unless reductions comparable in amount and
duration are concurrently made for all other PDL officers; or (iv) any action or
inaction by a PDL that constitutes, with respect to the you, a material breach
of this Offer Letter.

 

We currently also offer to our employees a welfare benefits package, including a
comprehensive medical policy and dental plan, as well as life insurance
coverage, in which you will be eligible to participate in accordance with PDL
guidelines.  You acknowledge that in connection with the Spin-off, PDL will
transfer its welfare benefit plans to Facet and PDL would need to establish a
new set of welfare benefit plans following the Spin-off.  The new welfare
benefit plans to be established following the Spin-off will be reasonably
comparable to those currently maintained by the company, and to the extent the
transition involves your making a COBRA or similar election in connection with
the Spin-off and PDL’s transfer of its welfare benefit plans to Facet, PDL will
reimburse you for the incremental cost of the transitional coverage provided
pursuant to any such election.

 

Your employment with PDL will not be for a set term, and you will be an at-will
employee.  As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause. 
There will be no express or implied agreements to the contrary.  By signing this
Offer Letter, you agree to waive any right to participate in the PDL  Executive
Retention and Severance Plan or any other severance plan maintained by PDL from
time to time.

 

PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.  Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.

 

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.

 

3

--------------------------------------------------------------------------------


 

To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to Francis
Sarena in the enclosed envelope.  By executing this Offer Letter, you hereby
represent that your execution hereof and performance of your obligations
hereunder do not and will not contravene or otherwise conflict with any other
agreement to which you are a party or any other legal obligation applicable to
you.  This Offer Letter, along with the Proprietary Information and Invention
Assignment Agreement, supersedes any prior representations or agreements,
whether written or oral, with respect to our offer of employment to you.  This
Offer Letter may not be modified or amended except by a written agreement,
signed by PDL and you.

 

We are very excited at the prospect of your joining PDL.  This offer will remain
open until November 6, 2008, at which time it will expire if not previously
accepted.

 

Sincerely,

 

PDL BioPharma, Inc.

 

Accepted by:

 

 

 

/s/ Francis Sarena

 

/s/ John McLaughlin

 

 

 

 

 

 

Francis Sarena
Vice President, General Counsel
and Secretary

 

John McLaughlin

 

 

11/04/08

 

 

Date

 

4

--------------------------------------------------------------------------------


 

Appendix A

 

Current Board Positions

Peak Surgical, private commercial stage medical device company

Seattle Genetics, public development stage biotech company

 

Current Consultancies

Anesiva, Inc., a public commercial stage biotech company, which expires on
June 30, 2009

 

--------------------------------------------------------------------------------